a

thy uy
KSC/L1.O1.19 OTe, eo
CMR/DEH: USAO2019R00756 9H, i (tesa ht
~ AAD

IN THE UNITED STATES DISTRICT Court, “4 4;

FOR THE DISTRICT OF MARYLANDIT (15 rgglee

UNITED STATES OF AMERICA ;
fy
ur
v. cRIMINALNO. RO B-19-0 SAY

JUSTIN RYAN ESHENBAUGH,

Ob

(Conspiracy to Distribute and Possess
with Intent to Distribute Cocaine, 21
U.S.C. § 846; Forfeiture, 21 U.S.C.

Defendant. § 853,18 U.S.C. § 924(d))

* & + HF HF HH

FILED UNDER SEAL

INDICTMENT

COUNT ONE
(Conspiracy to Distribute and Possess with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland charges that:

From in or about 2015 to in or about April 2019, in the District of Maryland and elsewhere,
the defendant,

JUSTIN RYAN ESHENBAUGH,

- did knowingly, willfully, and unlawfully combine, conspire, confederate, and agree with others
known and unknown to the Grand Jury to knowingly and intentionally distribute and possess with
intent to distribute 500 grams or more of a mixture or substance containing a detectable amount
cocaine, a Schedule II controlled substance, in violation of 21 U.S.C. § 841.

21 U.S.C. § 846,
21 U.S.C. § 841 (a), (b)(1)(B).
FORFEITURE ALLEGATIONS

The Grand Jury further finds that:

1. Pursuant to Title 21, United States Code, Section 853, upon conviction of an
offense in violation of 18 U.S.C. § 841 as set forth in Count One, the defendant shall forfeit to the
United States of America:

a. any property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such violation, including the approximately
$40,000 in U.S. Currency seized from 104 Eugenia Avenue, Glen Burnie,
Maryland, on or about April 23, 2019; and

b. any property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such violation.

2.. If any of the property described above, as a result of any act or omission of the
defendant:
a. cannot be located upen the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to

21 U.S.C. § 853(p).
21 U.S.C. § 853; 28 U.S.C. § 2461(c); Rule 32.2(a).

2
A,
Robert K. Hur Cor )
U:

’ nited States Attorney

Or

ATRUBBILL. 2
-_ SIGNATURE REDACTED.

Foréperson
Date: Gorm be ¢ LUG

 

 
